DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 28 April 2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action dated 28 January 2021.  Any new and/or pending objections and/or rejections can be found in the Office Action below.  
Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s response to the objection to the Drawings as previously set forth in the Non-Final Office Action dated 28 January 2021, Applicant states that “Amendments to the drawings will be submitted upon a finding of allowability of one or more claims.”  This response is deemed to be improper because as indicated in the aforementioned Non-Final Office Action, the objection to the Drawings will not be held in abeyance.  Accordingly, it is respectfully requested that Applicant submit corrected Drawings.
Regarding Applicant’s contention that the prior art to Yershov et al. (US 2019/0227550 A1) fails to teach or suggest the newly amended claim limitation directed to controlling operation of the subject vehicle includes controlling a transmission gear range to achieve the desired longitudinal state, the Examiner respectfully disagrees.  Yershov explicitly discloses controlling gear selection based on driving commands (see at least: Yershov, Paragraph [0052]), and therefore Yershov teaches, or at least suggests, that controlling operation of the subject vehicle includes controlling a transmission gear range to achieve the desired longitudinal state because a transmission gear selection is one of the functional devices of the subject matter that is to be controlled in order to achieve the desired driving state.  If it is found that this explicit disclosure of Yershov is deemed to be insufficient to teach the aforementioned limitation, then the prior art to Stefan et al. (US 2018/0050675 A1) has been relied upon in the alternative to render obvious the contended claim limitation as discussed in more detail in the Office Action below.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the steps that are conducted in Fig. 4 and Fig. 5 as described in the specification. The drawing should be amended to show more detail than just the reference numbers for each of the steps that make up both Fig. 4 and Fig. 5.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in Paragraph [0066], on line 2, it appears Applicant intended “breaking” to read --braking--.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities: on line 2, it appears Applicant intended “a desired stop point” to read --the desired stop point-- as antecedent basis for this term has been previously established in the claim(s).  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: on lines 1-2, it appears Applicant intended “a control reference” to read --the control reference-- as antecedent basis for this term has been previously established in claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Yershov et al. (U.S. Patent Publication No. 2019/0227550 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Yershov et al. (U.S. Patent Publication No. 2019/0227550 A1) in view of Stefan et al. (U.S. Patent Publication No. 2018/0050675 A1).

Regarding Claim 1:
Yershov discloses a method for autonomously controlling a subject vehicle (see at least: Yershov, Paragraphs [0002], [0074]), including: 
determining states of a plurality of parameters, including parameters associated with a trajectory for the subject vehicle (see at least: Yershov, Paragraph [0083]) and parameters associated with a control reference determined for the subject vehicle (see at least: Yershov, Paragraphs [0075]-[0080]);
executing a range control routine to determine a first parameter associated with a range control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Yershov, Paragraphs [0094]-[0097]);
executing a speed control routine to determine a second parameter associated with a speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Yershov, Paragraphs [0088]-[0093]);
executing an arbitration routine to evaluate the range control command and the speed control command (see at least: Yershov, Paragraphs [0098]-[0101]); and
controlling operation of the subject vehicle to achieve a desired longitudinal state, wherein the desired longitudinal state is associated with a minimum of the first parameter associated with the range control command and the second parameter associated with the speed control command (see at least: Yershov, Paragraphs [0098]-[0101]), wherein controlling operation of the subject vehicle includes controlling a transmission gear range to achieve the desired longitudinal state (see at least: Yershov, Paragraph [0052] which explicitly discloses controlling a gear selection in order to implement the desired driving commands).
If it is deemed the Yershov is not found to explicitly possess or inherently contain the limitation controlling operation of the subject vehicle includes controlling a transmission gear range to achieve the desired longitudinal state, then Stefan is relied upon to teach this feature.  Similar to Yershov, Stefan teaches an invention including:
determining states of a plurality of parameters associated with a subject vehicle (see at least: Stefan, Paragraphs [0032], [0040]);
executing a range control routine to determine a first parameter associated with a range control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Stefan, Paragraphs [0015], [0046]-[0047]);
executing a speed control routine to determine a second parameter associated with a speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Stefan, Paragraphs [0011], [0038]-[0039], [0043]);
executing an arbitration routine to evaluate the range control command and the speed control command (see at least: Stefan, Paragraphs [0016], [0047]); and
controlling operation of the subject vehicle to achieve a desired longitudinal state, wherein the desired longitudinal state is associated with a minimum of the first parameter associated with the range control command and the second parameter associated with the speed control command (see at least: Stefan, Paragraphs [0016], [0047]), wherein controlling operation of the subject vehicle includes controlling a transmission gear range to achieve the desired longitudinal state (see at least: Stefan, Paragraphs [0009]-[0010], [0014], [0038], [0041], [0049]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Stefan in the invention of Yershov such that a transmission gear range was controlled in order to achieve a desired longitudinal state of the subject vehicle.  One would have been motivated to control a transmission gear range when implemented longitudinal control of the vehicle because it would have allowed for uniform and jerk-free adaptation of the longitudinal (speed) control being implemented by the vehicle (see at least: Stefan, Paragraphs [0011], [0013], [0039]-[0040]). 

Regarding Claim 2:
Yershov discloses, or alternatively modified Yershov teaches, the method of claim 1, wherein the parameters associated with the control reference determined for the subject vehicle comprise parameters associated with a finite point on a horizon (see at least: Yershov, Paragraphs [0094]-[0097]).

Regarding Claim 3:
Yershov discloses, or alternatively modified Yershov teaches, the method of claim 1, wherein the parameters associated with the control reference determined for the subject vehicle comprise parameters associated with a desired stop point for the subject vehicle (see at least: Yershov, Paragraphs [0094]-[0099]).

Regarding Claim 4:
Yershov discloses, or alternatively modified Yershov teaches, the method of claim 1, wherein determining the states of the plurality of parameters further include determining parameters associated with a trajectory for a target vehicle proximal to the subject vehicle (see at least: Yershov, Paragraphs [0094]-[0097]).

Regarding Claim 10:
Yershov discloses, or alternatively modified Yershov teaches, the method of claim 1, wherein controlling operation of the subject vehicle to achieve the desired longitudinal state comprises controlling operation of the subject vehicle to accelerate (see at least: Yershov, Paragraphs [0052], [0087], [0091]-[0092]).

Regarding Claim 11:
Yershov discloses, or alternatively modified Yershov teaches, the method of claim 1, wherein controlling operation of the subject vehicle to achieve the desired longitudinal state comprises controlling operation of the subject vehicle to decelerate (see at least: Yershov, Paragraphs [0052], [0087], [0091]-[0092]).

Regarding Claim 12:
Yershov discloses, or alternatively modified Yershov teaches, the method of claim 1, wherein controlling operation of the subject vehicle to achieve the desired longitudinal state comprises controlling operation of the subject vehicle to achieve a stopped state at a predetermined location (see at least: Yershov, Paragraphs [0065]-[0066], [0098]-[0099], [0110]-[0111]).

Regarding Claim 13:
Yershov discloses a method for controlling longitudinal motion of a subject vehicle (see at least: Yershov, Paragraphs [0002], [0074]), including:
determining states of a plurality of parameters, including parameters associated with a trajectory for the subject vehicle (see at least: Yershov, Paragraph [0083]) and parameters associated with a control reference determined for the subject vehicle (see at least: Yershov, Paragraphs [0075]-[0080]);
executing a range control routine to determine a first parameter associated with a range control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Yershov, Paragraphs [0094]-[0097]);
executing a speed control routine to determine a second parameter associated with a speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Yershov, Paragraphs [0088]-[0093]);
executing an arbitration routine to evaluate the range control command and the speed control command (see at least: Yershov, Paragraphs [0098]-[0101]); and
controlling longitudinal motion of the subject vehicle to achieve a desired longitudinal state, wherein the desired longitudinal state is associated with a minimum of the first parameter associated with the range control command and the second parameter associated with the speed control command (see at least: Yershov, Paragraphs [0098]-[0101]), wherein controlling operation of the subject vehicle includes controlling a transmission gear range to achieve the desired longitudinal state (see at least: Yershov, Paragraph [0052] which explicitly discloses controlling a gear selection in order to implement the desired driving commands).
If it is deemed the Yershov is not found to explicitly possess or inherently contain the limitation controlling operation of the subject vehicle includes controlling a transmission gear range to achieve the desired longitudinal state, then Stefan is relied upon to teach this feature.  Similar to Yershov, Stefan teaches an invention including:
determining states of a plurality of parameters associated with a subject vehicle (see at least: Stefan, Paragraphs [0032], [0040]);
executing a range control routine to determine a first parameter associated with a range control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Stefan, Paragraphs [0015], [0046]-[0047]);
executing a speed control routine to determine a second parameter associated with a speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Stefan, Paragraphs [0011], [0038]-[0039], [0043]);
executing an arbitration routine to evaluate the range control command and the speed control command (see at least: Stefan, Paragraphs [0016], [0047]); and
controlling longitudinal motion of the subject vehicle to achieve a desired longitudinal state, wherein the desired longitudinal state is associated with a minimum of the first parameter associated with the range control command and the second parameter associated with the speed control command (see at least: Stefan, Paragraphs [0016], [0047]), wherein controlling operation of the subject vehicle includes controlling a transmission gear range to achieve the desired longitudinal state (see at least: Stefan, Paragraphs [0009]-[0010], [0014], [0038], [0041], [0049]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Stefan in the invention of Yershov such that a transmission gear range was controlled in order to achieve a desired longitudinal state of the subject vehicle.  One would have been motivated to control a transmission gear range when implemented longitudinal control of the vehicle because it would have allowed for uniform and jerk-free adaptation of the longitudinal (speed) control being implemented by the vehicle (see at least: Stefan, Paragraphs [0011], [0013], [0039]-[0040]). 

Regarding Claim 14:
Yershov discloses, or alternatively modified Yershov teaches, the method of claim 13, wherein the parameters associated with the control reference determined for the subject vehicle comprise parameters associated with a finite point on a horizon and parameters associated with a desired stop point for the subject vehicle (see at least: Yershov, Paragraphs [0094]-[0099]).

Regarding Claim 15:
Yershov discloses, or alternatively modified Yershov teaches, the method of claim 13, wherein determining the states of the plurality of parameters further include determining parameters associated with a trajectory for a target vehicle proximal to the subject vehicle (see at least: Yershov, Paragraphs [0094]-[0097]).

Regarding Claim 18:
Yershov discloses a subject vehicle (AV 100 - see at least: Yershov, Paragraph [0050] and Fig. 1), comprising: 
a propulsion system (see at least: Yershov, Paragraph [0052] and Fig. 1 - Functional Devices 102), a wheel braking system (see at least: Yershov, Paragraph [0052] and Fig. 1 - braking 103), a longitudinal motion control system (see at least: Yershov, Paragraph [0051] and Fig. 1 - AV system 120), a Global Position System (GPS) sensor (see at least: Yershov, Paragraph [0054] and Fig. 1 - Sensors 121), a navigation system (see at least: Yershov, Paragraphs [0051], [0058]-[0059], [0062] and Fig. 1 - process integrated by hardware, etc.), a telematics device (see at least: Yershov, Paragraphs [0056]-[0057] and Fig. 1 - communication devices 140), a spatial monitoring system (see at least: Yershov, Paragraph [0055] - sensors), and a human-machine interface (HMI) system (see at least: Yershov, Paragraph [0063] - interface devices 150); and
a controller (at least computing devices 146 and 148), in communication with the propulsion system, the wheel braking system, the longitudinal motion control system, the Global Position System (GPS) sensor, the navigation system, the telematics device, the spatial monitoring system, and the human-machine interface (HMI) system, the controller including an instruction set (see at least: Yershov, Paragraphs [0051], [0061], and Fig. 1), the instruction set executable to: 
determine states of a plurality of parameters, including parameters associated with a trajectory for the subject vehicle (see at least: Yershov, Paragraph [0083]) and parameters associated with a control reference determined for the subject vehicle (see at least: Yershov, Paragraphs [0075]-[0080]);
execute a range control routine to determine a first parameter associated with a range control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Yershov, Paragraphs [0094]-[0097]);
execute a speed control routine to determine a second parameter associated with a speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Yershov, Paragraphs [0088]-[0093]);
execute an arbitration routine to evaluate the range control command and the speed control command (see at least: Yershov, Paragraphs [0098]-[0101]); and
control operation of the propulsion system, the wheel braking system, and the longitudinal motion control system to achieve a desired longitudinal state, wherein the desired longitudinal state is associated with a minimum of the first parameter associated with the range control command and the second parameter associated with the speed control command (see at least: Yershov, Paragraphs [0098]-[0101]), wherein controlling operation of the subject vehicle includes controlling a transmission gear range to achieve the desired longitudinal state (see at least: Yershov, Paragraph [0052] which explicitly discloses controlling a gear selection in order to implement the desired driving commands).
If it is deemed the Yershov is not found to explicitly possess or inherently contain the limitation controlling operation of the subject vehicle includes controlling a transmission gear range to achieve the desired longitudinal state, then Stefan is relied upon to teach this feature.  Similar to Yershov, Stefan teaches an invention including:
determining states of a plurality of parameters associated with a subject vehicle (see at least: Stefan, Paragraphs [0032], [0040]);
executing a range control routine to determine a first parameter associated with a range control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Stefan, Paragraphs [0015], [0046]-[0047]);
executing a speed control routine to determine a second parameter associated with a speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters (see at least: Stefan, Paragraphs [0011], [0038]-[0039], [0043]);
executing an arbitration routine to evaluate the range control command and the speed control command (see at least: Stefan, Paragraphs [0016], [0047]); and
controlling operation of the subject vehicle to achieve a desired longitudinal state, wherein the desired longitudinal state is associated with a minimum of the first parameter associated with the range control command and the second parameter associated with the speed control command (see at least: Stefan, Paragraphs [0016], [0047]), wherein controlling operation of the subject vehicle includes controlling a transmission gear range to achieve the desired longitudinal state (see at least: Stefan, Paragraphs [0009]-[0010], [0014], [0038], [0041], [0049]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Stefan in the invention of Yershov such that a transmission gear range was controlled in order to achieve a desired longitudinal state of the subject vehicle.  One would have been motivated to control a transmission gear range when implemented longitudinal control of the vehicle because it would have allowed for uniform and jerk-free adaptation of the longitudinal (speed) control being implemented by the vehicle (see at least: Stefan, Paragraphs [0011], [0013], [0039]-[0040]). 

Regarding Claim 19:
Yershov discloses, or alternatively modified Yershov teaches, the subject vehicle of claim 18, wherein the parameters associated with a control reference determined for the subject vehicle comprise parameters associated with a finite point on a horizon, parameters associated with a desired stop point for the subject vehicle, and parameters associated with a trajectory for a target vehicle proximal to the subject vehicle (see at least: Yershov, Paragraphs [0094]-[0099]).

Claims 5-7, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yershov et al. (US 2019/0227550 A1), or alternatively, Yershov et al. (US 2019/0227550 A1) in view of Stefan et al. (US 2018/0050675 A1) (hereinafter referred to as ‘modified Yershov’) as applied to claims 1, 13, and 18, respectively, above, and further in view of Ito et al. (U.S. Patent Publication 2020/0207347 A1).

Regarding Claim 5:
Yershov discloses, or alternatively modified Yershov teaches, the method of claim 1, wherein executing the speed control routine to determine the speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters includes: 
determining a desired speed profile (see at least: Yershov, Paragraphs [0088]-[0093]);
executing a linear quadratic speed control routine to determine a first acceleration command based upon the desired speed profile (see at least: Yershov, Paragraphs [0088]-[0093], wherein Yershov discloses the use of smoothing changing speed behavior planning and gives as a possible example a combined linear and quadratic function);
determining a desired stop point (see at least: Yershov, Paragraphs [0098]-[0099]); 
determining a distance to the desired stop point (see at least: Yershov, Paragraphs [0098]-[0099]); and
executing a second speed control routine to determine a second acceleration command based upon the distance to the desired stop point and the desired speed profile (see at least: Yershov, Paragraphs [0098]-[0099]).
Yershov, or alternatively, modified Yershov, does not appear explicit with regards to selecting the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance.
Cumulatively, Yershov teaches a system and method that calculates candidate speed behaviors for multiple scenarios and gives, in Paragraphs [0098]-[0099], examples of the calculation of two different speed behaviors wherein one of the two is meant to stop the vehicle. Ito more specifically teaches the use of threshold distances for the activation of deceleration control to stop a vehicle. Specifically, Ito teaches only activating the deceleration control when the distance from the vehicle to a deceleration target is below a threshold distance.  As such, Ito teaches selecting the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance (see at least: Ito, Paragraphs [0012]. [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the threshold distance to activate deceleration control as taught by the system and method of Ito to the speed behavior planning of Yershov. Both Ito and Yershov teach systems and methods for a vehicle to stop at a target stopping point and it would have been obvious to add the threshold distance for activating deceleration control as taught by Ito to the stopping candidate behavior as taught by Yershov in order to prevent the vehicle from becoming unstable due to deceleration control. A person of ordinary skill in the art would have been motivated to combine the teachings of Yershov and Ito because of the motivation found in Paragraph [0044] of Ito which would have improved the invention of Yershov by preventing the vehicle from becoming unstable due to deceleration control.

Regarding Claim 6:
Modified Yershov teaches the method of claim 5, further comprising selecting the second acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is less than or equal to the threshold distance (see at least: Ito, Paragraphs [0012]. [0043]).

Regarding Claim 7:	
Modified Yershov teaches the method of claim 5, wherein determining the distance to the desired stop point comprises determining a geographic location of the desired stop point (see at least: Yershov, Paragraphs [0094]-[0099]), and wherein executing the second speed control routine to determine the second acceleration command comprises determining the second acceleration command to achieve zero vehicle speed at the desired stop point (see at least: Yershov, Paragraphs [0094]-[0099]).

Regarding Claim 16:
Yershov discloses, or alternatively modified Yershov teaches, the method of claim 13, wherein executing the speed control routine to determine the speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters includes: 
determining a desired speed profile (see at least: Yershov, Paragraphs [0088]-[0093]);
executing a linear quadratic speed control routine to determine a first acceleration command based upon the desired speed profile (see at least: Yershov, Paragraphs [0088]-[0093], wherein Yershov discloses the use of smoothing changing speed behavior planning and gives as a possible example a combined linear and quadratic function);
determining a desired stop point (see at least: Yershov, Paragraphs [0098]-[0099]); 
determining a distance to the desired stop point (see at least: Yershov, Paragraphs [0098]-[0099]); and
executing a second speed control routine to determine a second acceleration command based upon the distance to the desired stop point and the desired speed profile (see at least: Yershov, Paragraphs [0098]-[0099]).
Yershov, or alternatively, modified Yershov, does not appear explicit with regards to selecting the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance; and selecting the second acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is less than or equal to the threshold distance.
Cumulatively, Yershov teaches a system and method that calculates candidate speed behaviors for multiple scenarios and gives, in Paragraphs [0098]-[0099], examples of the calculation of two different speed behaviors wherein one of the two is meant to stop the vehicle. Ito more specifically teaches the use of threshold distances for the activation of deceleration control to stop a vehicle. Specifically, Ito teaches only activating the deceleration control when the distance from the vehicle to a deceleration target is below a threshold distance.  As such, Ito teaches selecting the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance (see at least: Ito, Paragraphs [0012]. [0043]); and selecting the second acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is less than or equal to the threshold distance (see at least: Ito, Paragraphs [0012]. [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the threshold distance to activate deceleration control as taught by the system and method of Ito to the speed behavior planning of Yershov. Both Ito and Yershov teach systems and methods for a vehicle to stop at a target stopping point and it would have been obvious to add the threshold distance for activating deceleration control as taught by Ito to the stopping candidate behavior as taught by Yershov in order to prevent the vehicle from becoming unstable due to deceleration control. A person of ordinary skill in the art would have been motivated to combine the teachings of Yershov and Ito because of the motivation found in Paragraph [0044] of Ito which would have improved the invention of Yershov by preventing the vehicle from becoming unstable due to deceleration control.

Regarding Claim 17:	
Modified Yershov teaches the method of claim 16, wherein determining the distance to the desired stop point comprises determining a location of a desired stop point (see at least: Yershov, Paragraphs [0094]-[0099]), and wherein executing the second speed control routine to determine the second acceleration command comprises determining the second acceleration command to achieve zero vehicle speed at the desired stop point (see at least: Yershov, Paragraphs [0094]-[0099]).

Regarding Claim 20:
Yershov discloses, or alternatively modified Yershov teaches, the subject vehicle of claim 18, wherein the instruction set executable to execute the speed control routine to determine the speed control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters includes an instruction set executable to: 
determine a desired speed profile (see at least: Yershov, Paragraphs [0088]-[0093]);
execute a linear quadratic speed control routine to determine a first acceleration command based upon the desired speed profile (see at least: Yershov, Paragraphs [0088]-[0093], wherein Yershov discloses the use of smoothing changing speed behavior planning and gives as a possible example a combined linear and quadratic function);
determine a desired stop point (see at least: Yershov, Paragraphs [0098]-[0099]); 
determine a distance to the desired stop point (see at least: Yershov, Paragraphs [0098]-[0099]); and
execute a second speed control routine to determine a second acceleration command based upon the distance to the desired stop point and the desired speed profile (see at least: Yershov, Paragraphs [0098]-[0099]).
Yershov, or alternatively, modified Yershov, does not appear explicit with regards to the limitations select the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance, and select the second acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is less than or equal to the threshold distance.
Cumulatively, Yershov teaches a system and method that calculates candidate speed behaviors for multiple scenarios and gives, in Paragraphs [0098]-[0099], examples of the calculation of two different speed behaviors wherein one of the two is meant to stop the vehicle. Ito more specifically teaches the use of threshold distances for the activation of deceleration control to stop a vehicle. Specifically, Ito teaches only activating the deceleration control when the distance from the vehicle to a deceleration target is below a threshold distance.  As such, Ito teaches select[ing] the first acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is greater than a threshold distance (see at least: Ito, Paragraphs [0012]. [0043]); and select[ing] the second acceleration command as the second parameter associated with the speed control command when the distance to the desired stop point is less than or equal to the threshold distance (see at least: Ito, Paragraphs [0012]. [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the threshold distance to activate deceleration control as taught by the system and method of Ito to the speed behavior planning of Yershov. Both Ito and Yershov teach systems and methods for a vehicle to stop at a target stopping point and it would have been obvious to add the threshold distance for activating deceleration control as taught by Ito to the stopping candidate behavior as taught by Yershov in order to prevent the vehicle from becoming unstable due to deceleration control. A person of ordinary skill in the art would have been motivated to combine the teachings of Yershov and Ito because of the motivation found in Paragraph [0044] of Ito which would have improved the invention of Yershov by preventing the vehicle from becoming unstable due to deceleration control.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yershov et al. (US 2019/0227550 A1), or alternatively, Yershov et al. (US 2019/0227550 A1) in view of Stefan et al. (US 2018/0050675 A1) (hereinafter referred to as ‘modified Yershov’) as applied to claim 1 above, and further in view of Shimizu (U.S. Patent Publication 2019/0391259 A1).

Regarding Claim 8:
Yershov discloses, or alternatively modified Yershov teaches, the method of claim 1, wherein executing the range control routine to determine the range control command for controlling operation of the subject vehicle based upon the states of the plurality of parameters includes: determining a range to a finite point on a horizon (see at least: Yershov, Paragraphs [0094]-[0097]), but does not appear explicit with regards to determining a range rate; and executing a proportional-derivative control routine to determine the range control command based upon the range and the range rate.
Cumulatively, Yershov teaches the use of distances to determine candidate behaviors of the vehicle based on factors such as the speed of other moving objects in the environment including other vehicles (see at least: Yershov, Paragraphs [0094] and [0097]).  Shimizu teaches the use of a variety of parameters including relative distance and speed that are used in equations that include proportional and derivative terms to determine the desired behavior of a vehicle when following another vehicle.  As such, Shimizu teaches: determining a range rate (see at least: Shimizu, Paragraphs [0039]-[0042]); and executing a proportional-derivative control routine to determine the range control command based upon the range and the range rate (see at least: Shimizu, Paragraphs [0044]-[0056]).
It would have been obvious to a person of ordinary skill in the art to have added the range rate and proportional derivative control as taught by Shimizu to the behavior planning as taught by Yershov. Both Yershov and Shimizu teach systems and methods for a vehicle to follow another vehicle and it would have been obvious to add the specific range based calculations of Shimizu to control the behavior of the following vehicle to Yershov in order to achieve an inter-vehicle distance that satisfies the driver. A person of ordinary skill in the art would have been motivated to combine the teachings of Yershov and Shimizu because of the motivation found in Paragraph [0007] of Shimizu which would have improved the invention of Yershov by allowing the vehicle to achieve an inter-vehicle distance control that satisfies the driver.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yershov et al. (US 2019/0227550 A1) in view of Shimizu (U.S. Patent Publication 2019/0391259 A1), or alternatively, Yershov et al. (US 2019/0227550 A1) in view of Stefan et al. (US 2018/0050675 A1) and Shimizu (U.S. Patent Publication 2019/0391259 A1) (hereinafter either combination being referred to as ‘modified Yershov’) as applied to claim 8 above, and further in view of Ishizu et al. (U.S. Patent Publication 2002/0173896 A1).

Regarding Claim 9:
Modified Yershov teaches the method of claim 8 but does not appear explicit regarding wherein the proportional-derivative control routine comprises a critically damped control routine.  Cumulatively, modified Yershov teaches a feedback control system that uses proportional derivative control to determine, using a set of equations, the acceleration command for inter-vehicle distance control with one of the parameters used being the target inter-vehicle distance (see at least: Shimizu, Paragraph [0054]). Similarly, Ishizu teaches a system and method for controlling inter-vehicle distance that calculates the target inter-vehicle distance using an equation with a feedback damping factor that is set to critically damp the equations.  As such, Ishizu teaches wherein the proportional-derivative control routine comprises a critically damped control routine (see at least: Ishizu, Paragraphs [0074]-[0080]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the critical damping factor as taught by the system and method of Ishizu to the behavior control of the invention of modified Yershov.  Both Ishizu and modified Yershov teach inventions directed to controlling a vehicle following a preceding vehicle, and it would have been obvious to add the critical damping of the equations to calculate the target inter-vehicle distance as taught by Ishizu to the proportional derivative calculations of modified Yershov to prevent a fluctuation tendency and to improve a response characteristic.  A person of ordinary skill in the art would have been motivated to combine the teachings of modified Yershov and Ishizu because of the motivation found in Paragraph [0079] of Ishizu which would have improved the invention of modified Yershov by preventing a fluctuation tendency and thereby improving the response characteristics of the calculations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Etoh (US 4621705) is pertinent because it teaches a system for controlling a vehicle that uses inter-vehicle distance and change rate of inter-vehicle distance to calculate the appropriate parameters to control vehicle speed.
Kudo (US 2020/0094831) is pertinent because it teaches a vehicle controlling apparatus that determines an appropriate temporary stopping location for a vehicle.
Kohlhuber (US 2020/0148179) is pertinent because it teaches a system and method for automatically guiding a vehicle to a standstill.
Schramm (US 2012/0215415) is pertinent because it teaches a method for operating a driver assistance system that regulates the speed of the vehicle based on multiple phases.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669